Citation Nr: 1206774	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability.

2.  Entitlement to service connection for hydrocephalus.

3.  Entitlement to service connection for incontinence, to include as secondary to hydrocephalus. 

4.  Entitlement to service connection or an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

5.  Entitlement to automobile and adaptive equipment.  

6.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1981, and also has unconfirmed active duty service from May to August 1977.  He has additionally served in the Kansas and Indiana Army National Guard for a combined total of approximately 17 years.  

This matter is on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that in July 2011, the Veteran submitted one page of a VA examination that was conducted in August 1994, as well as some service treatment records from 1981.  The Board has reviewed this additional evidence, but observes that all of this evidence has been previously considered by the RO.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

Additionally, based on its June 2009 decision, the RO appears to have treated the Veteran's incontinence claim as a reopened claim, as it was previously denied in July 2008.  However, the Court of Appeals for Veterans Claims has held that, if new and material evidence has been submitted within a year of the prior RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

Here, the Veteran stated in October 2008 that he continued to be incontinent, and the RO subsequently obtained VA treatment records to this effect.  As these VA treatment records are new and material, and were submitted within a year of the previous denial, the July 2008 decision never became final.  Therefore, there is no issue of whether the previously denied claim should be reopened, and the issue is characterized accordingly.  

Next, in October 2008, the Veteran submitted a statement in support of his psychiatric disorder claim.  However, at the conclusion of that statement, he also stated that he was experiencing a vision disorder, which he attributes to his diabetes mellitus.  This issue has not been adjudicated by the RO, and it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, left knee disorder, hydrocephalus, incontinence, as well as entitlement to automobile and adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In decisions in July 1983 and in June 1996, the RO denied service connection for a left knee disorder.

2.  The evidence added to the record since the June 1996 decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The June 1996 decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The evidence received subsequent to the June 2006 decision is new and material and the requirements to reopen the claim for entitlement to service connection for a left knee disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent that it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran originally submitted the current left knee disorder claim in August 2008.  Although this claim was originally characterized as a left leg disorder, subsequent development, as well as his testimony before the Board in July 2011, reflects that he is specifically referring to a disorder in his left knee.  However, a claim related to a left knee disorder was previously denied in a July 1983 rating decision on the basis that he had left knee symptomatology prior to service which was not aggravated by any period of active duty service and that there was no actual chronic disorder.  The Veteran did not appeal this decision, and it became final one year later.  

In March 1996, the Veteran again submitted a claim for entitlement to service connection for a left knee disorder, which he now characterized as arthritis, to include as secondary to his now service-connected right knee disability.  In a June 1996 decision, the RO acknowledged that he was diagnosed with chondromalacia of the left knee, but again denied his claim on the basis that the evidence failed to establish a relationship between his left knee complaints and his service-connected right knee disability.  This decision was also not appealed, and became final one year later.  

While the June 1996 decision did not specifically address entitlement to service connection on a direct basis, the Board notes that the denial of a prior claim is a decision as to all potential theories of entitlement, not just those considered and rejected.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005).  Therefore, the June 1996 decision constitutes the last final denial of the claim.  

In August 2008, as noted above, the Veteran submitted a new claim for a left knee disorder, to include as secondary to his service-connected right knee disability.  Although the RO determined in June 2009 that new and material evidence had not been submitted, the Board concludes that the record contains new and material evidence, and the claim should be reopened.  

Specifically, in both the June 1996 and August 2008 decisions, the primary focus of the claim has been entitlement to service connection on a secondary basis.  However, at his hearing before the Board in July 2011, the Veteran stated that he also injured his left knee when he "got hurt in service."  Thus, while his primary assertion has been that his left knee disorder is due to his service-connected right knee disability, he has also provided evidence that his left disorder may also be due directly to active duty.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (VA is generally obligated to consider entitlement to service connection on a direct basis in addition to any other theory of entitlement).

Thus, the record now contains testimony by the Veteran at his hearing before the Board in July 2011 indicating a left knee injury in service.  This evidence is new, in that it was not previously addressed by the RO.  Moreover, as it addresses a possible cause of his left knee disorder, it addresses a previously unestablished fact necessary to support the claim.  See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed).  

Accordingly, given the Veteran's testimony, the Board determines that, at the very least, VA's duty to assist has been triggered, and further development of this claim is now required.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Therefore, the claim is reopened.  


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability, and the claim is reopened.


REMAND

The Board finds that VA examinations are necessary for all of the claims on appeal.  First, with regard to his hydrocephalus claim, the evidence confirms that he was diagnosed with hydrocephalus in approximately August 2008.  The Veteran and his wife have testified that the Veteran's neurosurgeon in Kansas stated that it was more likely that the 1981 accident caused his hydrocephalus.  The evidence shows that the Veteran has various periods of ACDUTRA and INACDUTRA.  The Veteran claims that he suffered a head injury in 1981 while on ACDUTRA.  The records show that he complained of a knee injury during his period of basic training in 1981.  It appears that the Veteran now claims to have also experienced a head injury in 1981 which resulted in dizziness and headaches and that he went on sick call for these complaints.  Additionally, the records show that during a period of INACDUTRA, the Veteran fell off of a truck and injured his right leg/knee.  There was no mention of a head injury.  Reports in connection with treatment for hydrocephalus reveals that in August 2008, the Veteran reported having a closed head injury 10 years prior and that the injury involved being hit in the head by frozen chicken.  According to the Veteran, this event took place while he was working in a restaurant and resulted in loss of consciousness and memory impairment.  The Veteran did not report that this event took place during a period of ACDUTRA or INACDUTRA.  Given the facts of this case, the question becomes whether the Veteran's hydrocephalus was caused by a head injury during one of his claimed injuries during a period of ACDUTRA or INACDUTRA.  As this is a medical question, a medical opinion is necessary.

The Veteran contends that his incontinence is due to his hydrocephalus.  A January 2008 CT scan report reveals a finding of probable normal pressure hydrocephalus with gait and urinary symptoms.  A VA examiner's opinion is necessary in order to determine whether the Veteran's has a disability manifested by incontinence which is due to hydrocephalus which has been medically found to be due to a period of ACDUTRA, INACDUTRA or any verified active period of service.  If it is found that hydrocephalus is due to a period of ACDUTRA, INACDUTRA or active service, it must also be determined whether the condition aggravates a disability manifested by incontinence.  

In a possibly related matter, in August 2008, the Veteran submitted a claim for entitlement to service connection for PTSD, characterized by symptoms such as "racing thoughts" and anxiousness.  However, the Board notes at the outset that a claim for specific mental health disability should include consideration for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

In this case, not only has the Veteran been diagnosed with PTSD, he has also been diagnosed with major depression, dysthymic disorder and bipolar disorder.  Therefore, in view of Clemons, all of the above psychiatric disorders should be considered, and the issue on appeal has been recharacterized accordingly.  
Therefore, given that the Veteran's claim includes more than his original complaint of PTSD, a VA examination is necessary to determine the nature and etiology of these other diagnosed disorders. 

With regard to the Veteran's now reopened left knee claim, a VA examination and opinion is necessary to determine the nature and etiology of this disorder.  Specifically, the evidence establishes that he was involved in an accident while on a period of INACDUTRA in July 1988, which resulted in a right knee injury.  In December 1994, he was granted service connection for that disorder.   

However, as was noted above, the Veteran stated at his hearing before the Board in July 2011 that he "hurt both legs" on that occasion.  Therefore, a VA examiner's opinion is necessary in order to determine whether the Veteran's left knee disorder is caused by his service-connected right knee disability, aggravated by his service-connected right knee disability, or is attributable to an injury suffered during a period of INACDUTRA, ACDUTRA or active military service.  In this regard, the examiner should specifically note the accident that occurred while the Veteran was on INACDUTRA in July 1988, when he fell off of a truck.  The examiner should also consider the accident that occurred during basic training in 1981 when he claims to have injured his knee while climbing over a wall (See May 1982 statement from the Veteran).

Finally, the Veteran is seeking entitlement to financial assistance in acquiring an automobile or other conveyance and adaptive equipment.  Such benefits may be provided to an "eligible person" under VA regulations when the evidence established that the Veteran is entitled to compensation for (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

Currently, as the Veteran has an outstanding claim for a left knee disorder and is already service-connected for a right knee disability, the evidence obtained from the above development may be probative to the question of entitlement to automobile or adaptive equipment benefits.  Thus, adjudication of this claim should be deferred until that development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the Veteran requesting the he provide detailed information regarding his claimed stressors he had during a period of active service, ACDUTRA or INACDUTRA, including the approximate month and year of the stressful event, to enable VA to verify any claimed stressors related to his PTSD.  Such relevant information includes, but is not limited to, the location of the event, the unit in which he was serving at that time and the people involved in the event.  

If the Veteran provides sufficient information, the RO should contact the JSRRC or any other appropriate government depository and request information to try to corroborate the Veteran's claimed stressor(s).

The RO should continue efforts to procure the relevant records relating to the Veteran's stressor(s) until the records are received or until VA received specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature and etiology of all diagnosed psychiatric disorders found.  The examiner should specifically comment on the psychiatric diagnoses of record, including PTSD, depression and bipolar disorder.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

If PTSD is diagnosed, the examiner should identify the stressor(s) found to be sufficient to substantiate the diagnosis.

Thereafter, the psychiatrist should state whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that the Veteran's PTSD is the result of an in-service stressor.  

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset during a period of ACDUTRA, INACDUTRA or active military service.  

A complete rationale should be given for all opinions and conclusions expressed.  In this regard, the examiner should point to service records, statements made by the Veteran and sound medical principles to support all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3.  The Veteran and his wife testified that the veteran's neurosurgeons have linked his hydrocephalus to an injury incurred during the Veteran's period of active service/ACDUTRA/INACDUTRA.  There is no clear statement from any neurosurgeon of record regarding the etiology of the hydrocephalus.  The Veteran should be given an opportunity to submit a medical opinion from the Veteran's neurosurgeon or any other doctor concerning the etiology of the Veteran's hydrocephalus.  

4.  Schedule the Veteran for a VA examination to be conducted by a neurosurgeon to determine the nature and etiology of his hydrocephalus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

The Veteran should be asked to provide a complete medical history of his claimed head injuries, as well as any associated symptoms in connection with such injury.  The examiner is then asked to provide an opinion as to the following: 
a) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hydrocephalus is related to the Veteran's report of a head injury that took place in 1981 while in basic training or any other head injury occurring during a period of ACDUTRA, INACDUTRA or active service.  If it is found that the hydrocephalus is related to an injury other than the one reported in 1981, the examiner should identify the year and circumstances of that injury.

In addressing the above question, the examiner should note that the Veteran has reported on numerous occasions of having a head injury that took place in the 1990's when 40 pounds of frozen chicken fell on his head.  The Veteran reports that this happened while working in a restaurant.

If it is found that hydrocephalus is related to a period of active military service, ACDUTRA, INACDUTRA, the examiner should address the following questions below.

b) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran has a disability manifest by incontinence which is caused by his hydrocephalus or any other incident occurring in active military service or during a period of ACTDUTRA or INACTDUTRA. 

c) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran has a disability manifested by incontinence which is aggravated by his hydrocephalus.  In other words, does the hydrocephalus increase in severity the disability manifested by incontinence beyond the natural progress.

5.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any left knee disorder found to be present.

The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

With regard to any left knee disorder identified, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that this disorder had its onset in service or is otherwise etiologically related to active duty service, to include any period of ACDUTRA or INACDUTRA.  In addressing this question, the examiner should find credible the Veteran's assertions of injuring his left knee in basic training while climbing over a wall and his assertion that he injured both knees when he fell off of a truck during a period of INACDUTRA in July 1988.

If it is determined that the Veteran does not have a current left knee disability which is due to active service, ACDUTRA or INACDUTRA, the examiner should state whether the service-connected right knee aggravates the left knee.  In other words, is there a permanent worsening of the left knee which is beyond the natural progress of the disability?   

Any opinion provided by the examiner must be accompanied by a thorough reasons and bases for the proffered opinion.  If the examiner is unable to provide an opinion without resorting to speculation, an adequate reasons and bases should be provided as to why such an opinion cannot be given.

6.  When the above development is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


